Barnard, P. J.:
The question presented by this appeal was settled in McKee v. Judd (12 N. Y., 622.) It was held in that case that an assignment of the property in an article transferred a right of action for its conversion while in the hands of the assignor. In this case, one Breilmeyer agreed to furnish all the materials for and to furnish complete a large wagon for the defendants. Before it was finished, Breilmeyer sold the wagon to plaintiff. . After the completion, the wagon-was delivered-to the defendants by Breilmeyer in presence of plaintiff. It was a matter disputed on the trial whether the wagon was completed according to the contract. *534The jury found that it was. Before the delivery of the wagon to the defendants, they had no title to it. It was plaintiff’s wagon. If the wagon was such as was contracted for, the plaintiff under' the authority of the case above cited had a right of action to recover for its value. The judgment should be affirmed, with costs.
Gilbert, J., concurred ; Dykman, J., not sitting.
Judgment affirmed with costs.